Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
In the correspondence filed on October 15 2020, claims 1-20 are currently pending for examination.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.


Ascertaining the differences between the prior art and the claims at issue.

Resolving the level of ordinary skill in the pertinent art.

Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-4, 7-8, 14-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over McCarthy et al. (US20200162582A1) hereinafter McCarthy in view of Westphal (US20180287940A1) hereinafter Westphal. 
As per claim 1.  A node constituting a content centric network for packet forwarding, the node comprising: for a plurality of remote nodes (McCarthy, Fig 9,10, par0025 teaches NDN is a variant of ICN. NDN is a design and reference implementation that offers name-based routing and pull based content retrieval and propagation mechanisms. Generally, a node or device in the network that wants content (e.g., data) sends out an interest packet to its neighboring nodes. The neighboring node(s) [a plurality of remote nodes] that received the content request (e.g., interest packet) will go through a sequence of operations as shown in (A) at the top of FIG. 1).
a plurality of interfaces configured to receive and transmit an interest packet and a data packet; (McCarthy, Fig 9, par0027 teaches the QoS information travels with interest and data packets [interest packet and a data packet]. In the upstream interest packet case of (A), the FIB determines whether the QoS information is present (operation 120). If no, then the node handles the packet in the same way it would have in a traditional NDN. However, if the QoS information is present, then the node sends the interest packet out of an upstream interface. Here, upstream refers to an interface that is not connected to a requestor. Such a transmission [transmit] can be thought of as a broadcast because there is a lack of awareness that the content is available on the upstream interface. However, when the QoS information is present, some network inefficiency in terms of traffic is tolerated to reduce latency due to incomplete knowledge of content routes embodied in a stale FIB 115. An analogous operation occurs when data packets are received [receive] as illustrated in (B). Specifically, even if a PIT entry does not exist for the data packet, if the data packet has QoS information (operation 120), the data packet is broadcast on out or more downstream interfaces. Here, downstream refers to interfaces [plurality of interfaces] generally associated with content consumers, but may be any interface other than the interface upon which the data packet was received).
a pending interest table (PIT) for storing information on a local interest packet, (McCarthy, Fig 9, par0059 teaches the content request may be called an interest and transmitted via an interest packet 930. As the interest packet traverses network devices (e.g., network elements, routers, switches, hubs, etc.)—such as network elements 910, 915, and 920-a record of the interest is kept, for example, in a pending interest table (PIT) at each network element. Thus, network element 910 maintains an entry in its PIT 935 for the interest packet 930, network element 915 maintains the entry in its PIT, and network element 920 maintains the entry in its PIT).
a forwarding information base (FIB) for forwarding an interest packet to a destination node; and (McCarthy, par0025 teaches if the request is new and there is no entry in the PIT 110, the routing node performs a look up in the Forwarding Information Base 115 (FIB) table to fetch the information about the next hop (e.g., an upstream node that may have the named content) to forward the interest packet. Traditionally, when no FIB entry is found, the request is dropped and a no-route NACK (negative acknowledgement (ACK)) message is sent back to the requester. If there is entry in the FIB 115 for the requested information, the node forwards the interest packet further into the network and makes an entry in its PIT 110. When the data packet arrives in response to the forwarded interest packet, the node sends the content back to the original requestor via the interest path as shown in (B) at the bottom of FIG. 1).
          McCarthy does not explicitly discloses among non-responded interest packets, of which its source network or destination network is the network in which the corresponding node is located; a tag table for storing information on a transit interest packet group associated with a source network, among non-responded interest packets, of which its source network and destination network are not the network in which the corresponding node is located; a processor for selecting the PIT or the tag table, when packet forwarding, according to whether the packet is a local packet or a transit packet, and for performing packet forwarding based on the selected table.
          Westphal however disclose among non-responded interest packets, of which its source network or destination network is the network in which the corresponding node is located; (Westphal, par0089 teaches the interest packet is next received on interface IF1 at node 106 b which performs a similar set of operations as node 106 a. Node 106 b determines that content name N is not in FIB(B). Node 106 b [of which its source network or destination network is the network in which the corresponding node is located] forwards the interest packet toward S1 on IF2 as determined from FIB(B). Additionally, node 106 b adds an entry into the ACB(B) routing table, listing ACI “01110001” in association with interface IF1 on which interest packet 500-1 was received).
a tag table for storing information on a transit interest packet group associated with a source network, among non-responded interest packets, of which its source network and destination network are not the network in which the corresponding node is located; (Westphal, par0089-0090 teaches the interest packet is next received on interface IF1 at node 106 b which performs a similar set of operations as node 106 a. Node 106 b determines that content name N is not in FIB(B). Node 106 b [of which its source network and destination network are not the network in which the corresponding node is located] forwards the interest packet toward S1 on IF2 as determined from FIB(B). Additionally, node 106 b adds an entry into the ACB(B) [a tag table for storing information on a transit interest packet group associated with a source network] routing table, listing ACI “01110001” in association with interface IF1 on which interest packet 500-1 was received. The interest packet is next received on interface IF1 at node 106 c. Node 106 c previously populated FIB(C) with routing information for content name N in response to producer P1 publishing the content to name resolution node S1. Node 106 c determines that content name N is listed in FIB(C), and is associated with interface IF3. Accordingly, node 106 c forwards the interest packet toward producer P1 on IF3. Thus, the interest packet is forwarded from the requesting client device 110-1 to a destination node 106 d containing the requested content object. Node 106 c adds an entry into the ACB(C) routing table, listing ACI “01110001” in association with interface IF1 on which interest packet 500 was received).
a processor for (Westphal, par0014 teaches a non-transitory computer-readable medium storing computer instructions for content routing is provided. The instructions, when executed by one or more processors, cause the one or more processors to route a first interest packet using a first routing table. The first interest packet comprises a first content name that describes first content requested by the first interest packet, and an identifier of second content at a first client device associated with the interest packet. The instruction cause the one or more processors to store in a second routing table an association between the identifier of second content and a first interface corresponding to the first interest packet, receive a second interest packet comprising a second content name that describes the second content, route the second interest packet to the first interface based on the second routing table, and update the first routing table with an entry associating the second content name with the first interface if data for the second content is received in response to routing the second interest packet).
selecting the PIT or the tag table, when packet forwarding, according to whether the packet is a local packet or a transit packet, and for performing packet forwarding based on the selected table. (Westphal, par0061-0062 teaches the process 300 may be used in combination with the conventional process 200 of processing an interest message shown in FIG. 2. A content object message is received at step 302. A lookup is performed in CS at step 304. If a matching content object is found it means that the newly arrived content object is a duplicate which can safely be discarded at step 306, because any Interest Messages have already been satisfied and new ones will be satisfied out of CS. If there is no match at CS, a lookup is performed in PIT at step 308. If there is a match in PIT, the content object is transmitted at step 310 on all of the source interfaces for the Interests represented in PIT. A node may perform verification of the content object before forwarding it and may apply various policy restrictions. The content object is then cached at CS).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of           among non-responded interest packets, of which its source network or destination 

As per claim 2.   McCarthy and Westphal disclose the node of claim 1.
          McCarthy does not explicitly discloses when a tag is comprised in an interest packet received by an interface connected with the internal network, the processor classifies the received interest packet as a transit interest packet.
          Westphal however discloses when a tag is comprised in an interest packet received (Westphal, par0050 teaches node 106 stores the ACI in advertised content database (ACB) with an association with the interface on which the interest packet was received. When a data packet is later received that includes the ACI [tag], node 106 determines the interface(s) on which to forward the data packet from the ACB. Packet processing unit 115 may route interest packets based on an interface identified).
the processor (Westphal, par0014 teaches a non-transitory computer-readable medium storing computer instructions for content routing is provided. The instructions, when executed by one or more processors, cause the one or more processors to route a first interest packet using a first routing table. The first interest packet comprises a first content name that describes first content requested by the first interest packet, and an identifier of second content at a first client device associated with the interest packet).
when a tag is comprised in an interest packet received by an interface connected with the internal network, the processor classifies the received interest packet as a transit interest packet (Westphal,, par0130-0131 teaches Node 106 b receives the data packet 700-2 from node 106 a. Node 106 b extracts the ACI from the data packet 700-2 and determines from ACB(B) that the data packet 700-2 should be forwarded on interface IF2 by performing a lookup for ‘0000001’ in the ACB(B). Node 106 b forwards the data packet on IF2, and updates FIB(B) based on verifying that content ‘A’ is accessible over interface IF1. In response to receiving the data packet for content ‘A’ in response to interest packet 500-2, node 106 b confirms that content A is accessible over interface IF1. Node 106 b updates FIB(B) by associating content name ‘A’ with interface IF1. Subsequent interest requests for content A can be routed over interface IF1 using the FIB without referencing the ACB. Node 106 c receives the data packet 700-2 from node 106 b. Node 106 c extracts the ACI from the data packet 700-2 and determines from ACB(C) that the data packet 700-2 should be forwarded on interface IF4 by performing a lookup for ‘0000001’ in ACB(C). Node 106 c forwards the data packet on IF4, and updates FIB(C) based on verifying that content ‘A’ is accessible over interface IF1).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of when a tag is comprised in an interest packet received by an interface connected with 
[the examiner will not map the following "or" condition since one condition is mapped]
wherein, when a destination network name of an interest packet received from an interface connected with an external network is not the same as the network name in which a node is located, or 

As per claim 3.   McCarthy and Westphal disclose the node of claim 1. 
          McCarthy does not explicitly discloses wherein, when an interest packet received from an interface connected with an internal network does not comprise a tag, the processor classifies the received interest packet as a local interest packet.
          Westphal however discloses wherein, when an interest packet received from an interface connected with an internal network does not comprise a tag (Westphal, par0069-0070 teaches when an interest packet is received at step 402 on an ingress (otherwise referred to as arrival or inbound) port or interface 135, a lookup is performed in CS 112 at step 404. If a matching content object is found [does not comprise a tag], it may be transmitted out of the arrival interface at step 406 as a response to the interest packet. Multiple content objects may match, in which case the specification in the interest packet may be used to determine which content object to return. When a match is found in CS 112, processing stops and the interest packet is discarded. If there is no match at CS 112, a lookup may be performed in FIB 130 at step 408. The node may look up the FBI for an entry having a matching prefix to that of the requested content name. If a matching prefix is found in FIB 130, the interest packet is transmitted according to the strategy rules to one or more of the egress interfaces 135 registered for the prefix in FIB 130 at step 410.).
the processor (Westphal, par0014 teaches a non-transitory computer-readable medium storing computer instructions for content routing is provided. The instructions, when executed by one or more processors, cause the one or more processors to route a first interest packet using a first routing table. The first interest packet comprises a first content name that describes first content requested by the first interest packet, and an identifier of second content at a first client device associated with the interest packet.
the processor classifies the received interest packet as a local interest packet (Westphal,, par0069 teaches when an interest packet is received at step 402 on an ingress (otherwise referred to as arrival or inbound) port or interface 135, a lookup is performed in CS 112 at step 404. If a matching content object is found [classify as local interest packet], it may be transmitted out of the arrival interface at step 406 as a response to the interest packet).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein, when an interest packet received from an interface connected with an internal network does not comprise a tag, the processor classifies the received interest packet as a local interest packet, as taught by Westphal in the node of McCarthy, so information-centric networks (ICN) allows a client device to focus on the data needed, 
[the examiner will not map the following "or" condition since one condition is mapped]
Or when an interest packet, of which its destination network name is the same as the network name in which a node is located, is received in an interface connected with an external network,

As per claim 4.   McCarthy and Westphal disclose the node of claim 2.
          McCarthy does not explicitly discloses wherein, when a tag is comprised in the received transit interest packet, the processor looks up, in the tag table, an entry matching information associated with a tag of the received packet and the receiving interface of the packet.
          Westphal however discloses wherein, when a tag is comprised in the received transit interest packet, the processor looks up, in the tag table, an entry matching information associated with a tag of the received packet and the receiving interface of the packet. (Westphal, par0130-0131 teaches node 106 b receives the data packet 700-2 from node 106 a. Node 106 b extracts the ACI from the data packet 700-2 and determines from ACB(B) that the data packet 700-2 should be forwarded on interface IF2 by performing a lookup for ‘0000001’ in the ACB(B). Node 106 b forwards the data packet on IF2, and updates FIB(B) based on verifying that content ‘A’ is accessible over interface IF1. In response to receiving the data packet for content ‘A’ in response to interest packet 500-2, node 106 b confirms that content A is accessible over interface IF1. Node 106 b updates FIB(B) by associating content name ‘A’ with interface IF1. Subsequent interest requests for content A can be routed over interface IF1 using the FIB without referencing the ACB. Node 106 c receives the data packet 700-2 from node 106 b. Node 106 c extracts the ACI from the data packet 700-2 and determines from ACB(C) that the data packet 700-2 should be forwarded on interface IF4 by performing a lookup for ‘0000001’ in ACB(C). Node 106 c forwards the data packet on IF4, and updates FIB(C) based on verifying that content ‘A’ is accessible over interface IF1).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein, when a tag is comprised in the received transit interest packet, the processor looks up, in the tag table, an entry matching information associated with a tag of the received packet and the receiving interface of the packet, as taught by Westphal in the node of McCarthy, so information-centric networks (ICN) allows a client device to focus on the data needed, as opposed to referencing a specific location from which the data may be retrieved as in traditional host-centric networks, see Westphal par002.

As per claim 7.   McCarthy and Westphal disclose the node of claim 2.
          McCarthy does not explicitly discloses wherein, when no tag is comprised in the received transit interest packet, the processor assigns a tag to the received packet based on information associated with the interface in which the packet is received.
          Westphal however discloses wherein, when no tag is comprised in the received transit interest packet, the processor assigns a tag to the received packet based on information associated with the interface in which the packet is received (Westphal, par0069-0070 teaches when an interest packet is received at step 402 on an ingress (otherwise referred to as arrival or inbound) port or interface 135, a lookup is performed in CS 112 at step 404. If a matching content object is found [does not comprise a tag], it may be transmitted out of the arrival interface at step 406 as a response to the interest packet. Multiple content objects may match, in which case the specification in the interest packet may be used to determine which content object to return. When a match is found in CS 112, processing stops and the interest packet is discarded. If there is no match at CS 112, a lookup may be performed in FIB 130 at step 408. The node may look up the FBI for an entry having a matching prefix to that of the requested content name. If a matching prefix is found in FIB 130, the interest packet is transmitted according to the strategy rules to one or more of the egress interfaces 135 registered for the prefix in FIB 130 at step 410.).
the processor (Westphal, par0014 teaches a non-transitory computer-readable medium storing computer instructions for content routing is provided. The instructions, when executed by one or more processors, cause the one or more processors to route a first interest packet using a first routing table. The first interest packet comprises a first content name that describes first content requested by the first interest packet, and an identifier of second content at a first client device associated with the interest packet.
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein, when no tag is comprised in the received transit interest packet, the processor assigns a tag to the received packet based on information associated with the interface in which the packet is received, as taught by Westphal in the node of McCarthy, so information-centric networks (ICN) allows a client device to focus on the data needed, 

As per claim 8.   McCarthy and Westphal disclose the node of claim 7
          McCarthy does not explicitly discloses wherein information associated with the tag assigned to the packet and the interface is added to the tag table.
          Westphal however discloses wherein information associated with the tag assigned to the packet and the interface is added to the tag table. (Westphal,, par0130-0131 teaches Node 106 b receives the data packet 700-2 from node 106 a. Node 106 b extracts the ACI from the data packet 700-2 and determines from ACB(B) that the data packet 700-2 should be forwarded on interface IF2 by performing a lookup for ‘0000001’ in the ACB(B). Node 106 b forwards the data packet on IF2, and updates FIB(B) based on verifying that content ‘A’ is accessible over interface IF1. In response to receiving the data packet for content ‘A’ in response to interest packet 500-2, node 106 b confirms that content A is accessible over interface IF1. Node 106 b updates FIB(B) by associating content name ‘A’ with interface IF1. Subsequent interest requests for content A can be routed over interface IF1 using the FIB without referencing the ACB. Node 106 c receives the data packet 700-2 from node 106 b. Node 106 c extracts the ACI from the data packet 700-2 and determines from ACB(C) that the data packet 700-2 should be forwarded on interface IF4 by performing a lookup for ‘0000001’ in ACB(C). Node 106 c forwards the data packet on IF4, and updates FIB(C) based on verifying that content ‘A’ is accessible over interface IF1).


As per claim 14.   McCarthy and Westphal disclose the node of claim 1.
          McCarthy further discloses wherein the tag table comprises a tag of the received packet and an output tag for forwarding the received packet and (McCarthy, par0052-54 teaches at operation 815, the QoS information is extracted from the interest packet.
At operation 820, an entry is created for the interest packet in the PIT. Creating this entry is different than traditional ICN operations that would have dropped the packet due to a lack of route in the FIB. At operation 825, the interest packet is transmitted on upstream interface of the forwarding node in accordance with the QoS information).
further at least one of last access time information of the tag table entry and a flag for aging management of the tag table entry. (McCarthy, par0028 teaches the QoS information is encoded into interest and data packets. In an example, the QoS information may be encoded using a type, length, value (TLV) encoding that enables multiple fields to be contained in a QoS information object into the standard NDN packets (interest or data packets). The QoS information object. In an example, the QoS information includes one or more of priorities, timestamp (e.g., indicating when the packet was created), or a round-trip-time-limit (RTTL) as shown in the FIGS. 2 and 3. These fields may be combined to control time (e.g., latency) sensitive routing with different priority classifications. The QoS information is used to inform ICN routers that QoS marked requests are treated differently. In an example, this different treatment includes changing existing NDN best-route techniques to broadcast the QoS packet when the timestamp and RTTL indicates that the data is still viable and to drop the packets even with a route when the request has expired according to the timestamp and RTTL).

As per claim 15.   McCarthy and Westphal disclose the node of claim 1.
           McCarthy further discloses wherein, when a data packet is received through the interface and the data packet comprises a tag, (McCarthy, par0050 teaches the interest packet received at operation 805 includes quality of service (QoS) information. In an example, the QoS information is a portion of a header of the interest packet. In an example, the QoS information includes multiple fields encoded with a type-length-value (TLV) encoding. This type of encoding has a set symbol (e.g., one or more fixed length of bits) representing the field type (e.g., integer, string, etc.), followed by a fixed length field, and then a variable number of bits representing the field value).
 the processor looks up an entry matching the tag in the output tag column of the tag table. (McCarthy, par0025 teaches if a PIT entry is found for the named content, the node adds the requester (e.g., requesting node) to the entry and waits for the content to arrive from some other node. If the request is new and there is no entry in the PIT 110, the routing node performs a look up in the Forwarding Information Base 115 (FIB) table to fetch the information about the next hop (e.g., an upstream node that may have the named content) to forward the interest packet).

As per claim 18. A packet forwarding method performed by a node constituting a content centric network, the method comprising: (McCarthy, Fig 9,10, par0025 teaches NDN is a variant of ICN. NDN is a design and reference implementation that offers name-based routing and pull based content retrieval and propagation mechanisms. Generally, a node or device in the network that wants content (e.g., data) sends out an interest packet to its neighboring nodes. The neighboring node(s) that received the content request (e.g., interest packet) will go through a sequence of operations [packet forwarding method] as shown in (A) at the top of FIG. 1).
receiving an interest packet from a content centric network; (McCarthy, par0024-0049 teaches FIG. 8 illustrates a flowchart of a method 800 for ICN packet control, according to an embodiment. The operations of the method 800 are performed by computer hardware, such as processing circuitry in a router, an ICN router, switch, node, or another device. At operation 805, an interest packet is received at an ICN forwarding node).
forwarding the interest packet, (McCarthy, par0025 teaches if the request is new and there is no entry in the PIT 110, the routing node performs a look up in the Forwarding Information Base 115 (FIB) table to fetch the information about the next hop (e.g., an upstream node that may have the named content) to forward the interest packet. Traditionally, when no FIB entry is found, the request is dropped and a no-route NACK (negative acknowledgement (ACK)) message is sent back to the requester. If there is entry in the FIB 115 for the requested information, the node forwards the interest packet further into the network and makes an entry in its PIT 110. When the data packet arrives in response to the forwarded interest packet, the node sends the content back to the original requestor via the interest path as shown in (B) at the bottom of FIG. 1).
          McCarthy does not explicitly discloses examining whether a tag is comprised in the received interest packet; and when the interest packet is received by an interface connected with an internal network and a tag is comprised in the interest packet, the received interest packet is classified as a transit interest packet.
          Westphal however discloses examining whether a tag is comprised in the received interest packet; and (Westphal, par0050 teaches node 106 stores the ACI in advertised content database (ACB) with an association with the interface on which the interest packet was received. When a data packet is later received that includes the ACI [tag], node 106 determines the interface(s) on which to forward the data packet from the ACB. Packet processing unit 115 may route interest packets based on an interface identified).
when the interest packet is received by an interface connected with an internal network and a tag is comprised in the interest packet, the received interest packet is classified as a transit interest packet. (Westphal,, par0130-0131 teaches node 106 b receives the data packet 700-2 from node 106 a. Node 106 b extracts the ACI from the data packet 700-2 and determines from ACB(B) that the data packet 700-2 should be forwarded on interface IF2 by performing a lookup for ‘0000001’ in the ACB(B). Node 106 b forwards the data packet on IF2, and updates FIB(B) based on verifying that content ‘A’ is accessible over interface IF1. In response to receiving the data packet for content ‘A’ in response to interest packet 500-2, node 106 b confirms that content A is accessible over interface IF1. Node 106 b updates FIB(B) by associating content name ‘A’ with interface IF1. Subsequent interest requests for content A can be routed over interface IF1 using the FIB without referencing the ACB. Node 106 c receives the data packet 700-2 from node 106 b. Node 106 c extracts the ACI from the data packet 700-2 and determines from ACB(C) that the data packet 700-2 should be forwarded on interface IF4 by performing a lookup for ‘0000001’ in ACB(C). Node 106 c forwards the data packet on IF4, and updates FIB(C) based on verifying that content ‘A’ is accessible over interface IF1).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of examining whether a tag is comprised in the received interest packet; and when the interest packet is received by an interface connected with an internal network and a tag is comprised in the interest packet, the received interest packet is classified as a transit interest packet, as taught by Westphal in the method of McCarthy, so information-centric networks (ICN) allows a client device to focus on the data needed, as opposed to referencing a specific location from which the data may be retrieved as in traditional host-centric networks, see Westphal par002.
[the examiner will not map the following "or" condition since one condition is mapped]
wherein, when the interest packet is received by an interface connected with an external network and its destination network name of the interest packet is not the same as a network name in which the node is located, or 

As per claim 19.   McCarthy and Westphal disclose the node of claim 18. 
          McCarthy does not explicitly discloses wherein, when the interest packet is received in an interface connected with the internal network and does not comprise a tag, or when the interest packet is received in an interface connected with an external network and its destination network name of the interest packet is the same as a network name in which the node is located, the received interest packet is classified as a local interest packet.
          Westphal however discloses wherein, when the interest packet is received in an interface connected with the internal network and does not comprise a tag (Westphal, par0069-0070 teaches when an interest packet is received at step 402 on an ingress (otherwise referred to as arrival or inbound) port or interface 135, a lookup is performed in CS 112 at step 404. If a matching content object is found [does not comprise a tag], it may be transmitted out of the arrival interface at step 406 as a response to the interest packet. Multiple content objects may match, in which case the specification in the interest packet may be used to determine which content object to return. When a match is found in CS 112, processing stops and the interest packet is discarded. If there is no match at CS 112, a lookup may be performed in FIB 130 at step 408. The node may look up the FBI for an entry having a matching prefix to that of the requested content name. If a matching prefix is found in FIB 130, the interest packet is transmitted according to the strategy rules to one or more of the egress interfaces 135 registered for the prefix in FIB 130 at step 410.).
the received interest packet is classified as a local interest packet (Westphal,, par0069 teaches when an interest packet is received at step 402 on an ingress (otherwise referred to as arrival or inbound) port or interface 135, a lookup is performed in CS 112 at step 404. If a matching content object is found [classify as local interest packet], it may be transmitted out of the arrival interface at step 406 as a response to the interest packet).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein, when the interest packet is received in an interface connected with the internal network and does not comprise a tag, or when the interest packet is received in an interface connected with an external network and its destination network name of the interest packet is the same as a network name in which the node is located, the received interest packet is classified as a local interest packet, as taught by Westphal in the method of McCarthy, so information-centric networks (ICN) allows a client device to focus on the data needed, as opposed to referencing a specific location from which the data may be retrieved as in traditional host-centric networks, see Westphal par002.
[the examiner will not map the following "or" condition since one condition is mapped]
or when the interest packet is received in an interface connected with an external network and its destination network name of the interest packet is the same as a network name in which the node is located.

As per claim 20.  A packet forwarding method performed by a node constituting a content centric network, the method comprising: (McCarthy, Fig 9,10, par0025 teaches NDN is a variant of ICN. NDN is a design and reference implementation that offers name-based routing and pull based content retrieval and propagation mechanisms. Generally, a node or device in the network that wants content (e.g., data) sends out an interest packet to its neighboring nodes. The neighboring node(s) that received the content request (e.g., interest packet) will go through a sequence of operations [packet forwarding method] as shown in (A) at the top of FIG. 1).
receiving a data packet of a content centric network; (McCarthy, par0024-0049 teaches FIG. 8 illustrates a flowchart of a method 800 for ICN packet control, according to an embodiment. The operations of the method 800 are performed by computer hardware, such as processing circuitry in a router, an ICN router, switch, node, or another device. At operation 805, an interest packet is received at an ICN forwarding node).
forwarding the data packet, wherein, (McCarthy, par0025 teaches if the request is new and there is no entry in the PIT 110, the routing node performs a look up in the Forwarding Information Base 115 (FIB) table to fetch the information about the next hop (e.g., an upstream node that may have the named content) to forward the interest packet. Traditionally, when no FIB entry is found, the request is dropped and a no-route NACK (negative acknowledgement (ACK)) message is sent back to the requester. If there is entry in the FIB 115 for the requested information, the node forwards the interest packet further into the network and makes an entry in its PIT 110. When the data packet arrives in response to the forwarded interest packet, the node sends the content back to the original requestor via the interest path as shown in (B) at the bottom of FIG. 1).
          McCarthy does not explicitly discloses examining whether a tag is comprised in the received data packet; and when a tag is comprised in the received data packet, an 
          Westphal however discloses examining whether a tag is comprised in the received data packet; and (Westphal, par0050 teaches node 106 stores the ACI in advertised content database (ACB) with an association with the interface on which the interest packet was received. When a data packet is later received that includes the ACI [tag], node 106 determines the interface(s) on which to forward the data packet from the ACB. Packet processing unit 115 may route interest packets based on an interface identified).
when a tag is comprised in the received data packet, an entry comprising an output tag matching the tag is looked up in a tag table and forwarding is performed based on interface information comprised in the entry . (Westphal,, par0130-0131 teaches Node 106 b receives the data packet 700-2 from node 106 a. Node 106 b extracts the ACI from the data packet 700-2 and determines from ACB(B) that the data packet 700-2 should be forwarded on interface IF2 by performing a lookup for ‘0000001’ in the ACB(B). Node 106 b forwards the data packet on IF2, and updates FIB(B) based on verifying that content ‘A’ is accessible over interface IF1. In response to receiving the data packet for content ‘A’ in response to interest packet 500-2, node 106 b confirms that content A is accessible over interface IF1. Node 106 b updates FIB(B) by associating content name ‘A’ with interface IF1. Subsequent interest requests for content A can be routed over interface IF1 using the FIB without referencing the ACB. Node 106 c receives the data packet 700-2 from node 106 b. Node 106 c extracts the ACI from the data packet 700-2 and determines from ACB(C) that the data packet 700-2 should be forwarded on interface IF4 by performing a lookup for ‘0000001’ in ACB(C). Node 106 c forwards the data packet on IF4, and updates FIB(C) based on verifying that content ‘A’ is accessible over interface IF1).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of examining whether a tag is comprised in the received data packet; and when a tag is comprised in the received data packet, an entry comprising an output tag matching the tag is looked up in a tag table and forwarding is performed based on interface information comprised in the entry, as taught by Westphal in the method of McCarthy, so information-centric networks (ICN) allows a client device to focus on the data needed, as opposed to referencing a specific location from which the data may be retrieved as in traditional host-centric networks, see Westphal par002.
Claims 5-6, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over McCarthy in view of Westphal and further in view of Manur et al. (US7903554B1) hereinafter Manur. 
As per claim 5.   McCarthy and Westphal disclose the node of claim 4.
          McCarthy does not explicitly discloses wherein, when the tag table lookup is successful, the processor, received packet.
          Westphal however discloses wherein, when the tag table lookup is successful, received packet. (Westphal, par0130-0131 teaches Node 106 b receives the data packet 700-2 from node 106 a. Node 106 b extracts the ACI from the data packet 700-2 and determines from ACB(B) [when the tag table lookup is successful]  that the data packet 700-2 should be forwarded on interface IF2 by performing a lookup for ‘0000001’ in the ACB(B). Node 106 b forwards the data packet on IF2, and updates FIB(B) based on verifying that content ‘A’ is accessible over interface IF1. In response to receiving the data packet for content ‘A’ in response to interest packet 500-2, node 106 b confirms that content A is accessible over interface IF1. Node 106 b updates FIB(B) by associating content name ‘A’ with interface IF1. Subsequent interest requests for content A can be routed over interface IF1 using the FIB without referencing the ACB. Node 106 c receives the data packet 700-2 from node 106 b. Node 106 c extracts the ACI from the data packet 700-2 and determines from ACB(C) that the data packet 700-2 should be forwarded on interface IF4 by performing a lookup for ‘0000001’ in ACB(C). Node 106 c forwards the data packet on IF4, and updates FIB(C) based on verifying that content ‘A’ is accessible over interface IF1).
the processor (Westphal, par0014 teaches a non-transitory computer-readable medium storing computer instructions for content routing is provided. The instructions, when executed by one or more processors, cause the one or more processors to route a first interest packet using a first routing table. The first interest packet comprises a first content name that describes first content requested by the first interest packet, and an identifier of second content at a first client device associated with the interest packet).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein, when the tag table lookup is successful, the processor, received packet, as taught by Westphal in the node of McCarthy, so information-centric networks (ICN) allows a client device to focus on the data needed, as opposed to referencing a specific 
          McCarthy and Westphal do not explicitly disclose swaps the tag of the, for an output tag of the entry.
          Manur however discloses swaps the tag of the, for an output tag of the entry. (Manur, col7 ln13-18 teaches the route table is updated with the IN_TAG, the OUT_TAG to be swapped for the IN_TAG, and the OUT PORT to be used for forwarding traffic. A reservation request RSVP-TE packet is then passed to the upstream neighbor on the path, including the IN_TAG).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of swaps the tag of the, for an output tag of the entry, as taught by Manur in the node of McCarthy and Westphal, so information-centric networks (ICN) allows a client device to focus on the data needed, as opposed to referencing a specific location from which the data may be retrieved as in traditional host-centric networks, see Manur par002.

As per claim 6.   McCarthy and Westphal disclose the node of claim 4.
          McCarthy does not explicitly discloses wherein, when the lookup fails in the tag table, the processor assigns a new output tag, received packet.
          Westphal however discloses wherein, when the lookup fails in the tag table, received packet. (Westphal,, par0088 teaches node 106 a accesses the content name N in the interest packet and performs a lookup in the local forwarding information base FIB(A) 130 a. In this case, the local routing table FIB(A) does not contain an entry with the content name N. Because an entry is not found in the FIB(A) for N).
assigns a new output tag (Westphal,, par0110 teaches at step 810, the client device adds the generated ACI into [assigns a new output tag] the advertised content field (ACF) of the interest packet).
the processor (Westphal, par0014 teaches a non-transitory computer-readable medium storing computer instructions for content routing is provided. The instructions, when executed by one or more processors, cause the one or more processors to route a first interest packet using a first routing table. The first interest packet comprises a first content name that describes first content requested by the first interest packet, and an identifier of second content at a first client device associated with the interest packet).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein, when the lookup fails in the tag table, the processor assigns a new output tag, received packet, as taught by Westphal in the node of McCarthy, so information-centric networks (ICN) allows a client device to focus on the data needed, as opposed to referencing a specific location from which the data may be retrieved as in traditional host-centric networks, see Westphal par002.
          McCarthy and Westphal do not explicitly disclose swaps the tag of the, for the new output tag.
          Manur however discloses swaps the tag of the, for the new output tag. (Manur, col7 ln13-18 teaches the route table is updated with the IN_TAG, the OUT_TAG to be swapped for the IN_TAG, and the OUT PORT to be used for forwarding traffic. A reservation request RSVP-TE packet is then passed to the upstream neighbor on the path, including the IN_TAG).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of swaps the tag of the, for the new output tag, as taught by Manur in the node of McCarthy and Westphal, so information-centric networks (ICN) allows a client device to focus on the data needed, as opposed to referencing a specific location from which the data may be retrieved as in traditional host-centric networks, see Manur par002.

As per claim 16.   McCarthy and Westphal disclose the node of claim 15.
           McCarthy further discloses wherein the processor, of the matching entry, and wherein the processor forwards the received packet to an interface of the matching entry. (McCarthy, par0062 teaches if the data 945 named in the interest 930 is cached in network element 915, then the network element 915 will return the data 945 to the subscriber 905 via the network element 910. However, if the data 945 is not cached at network element 915, the network element 915 routes the interest 930 on (e.g., to network element 920). To facilitate routing, the network elements may use a forwarding information base 925 (FIB) to match named data to an interface (e.g., physical port) for the route. Thus, the FIB 925 operates much like a routing table on a traditional network device).
          McCarthy and Westphal do not explicitly disclose swaps the tag for the, packet tag.
(Manur, col7 ln13-18 teaches the route table is updated with the IN_TAG, the OUT_TAG to be swapped for the IN_TAG, and the OUT PORT to be used for forwarding traffic. A reservation request RSVP-TE packet is then passed to the upstream neighbor on the path, including the IN_TAG).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of swaps the tag for the, packet tag, as taught by Manur in the node of McCarthy and Westphal, so information-centric networks (ICN) allows a client device to focus on the data needed, as opposed to referencing a specific location from which the data may be retrieved as in traditional host-centric networks, see Manur par002.

Claims 9-13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over McCarthy in view of Westphal and further in view of Azgin et al. (US20190199633A1) hereinafter Azgin. 
As per claim 9.   McCarthy and Westphal disclose the node of claim 3.
           McCarthy and Westphal do not explicitly disclose wherein, when the received local interest packet comprises a tag, the tag is removed from a header and information on the tag and the receiving interface is stored in a PIT entry of the interest.
          Azgin however discloses wherein, when the received local interest packet comprises a tag, the tag is removed from a header and (Azgin, par0107 teaches The network node N11 removes the indicator for routing look-ahead from the interest packet I13 to generate an interest packet I14 as shown by 295 in FIG. 2).
(Azgin, par0106 teaches At S715, PIT is updated. In an example, the network node N11 updates/adds an entry in a pending interest table (PIT) with matching name to the name “/d/e/f/g/h/i/l/” in the interest packet I13, and the entry is referred to as entry N11-PIT-2).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein, when the received local interest packet comprises a tag, the tag is removed from a header and information on the tag and the receiving interface is stored in a PIT entry of the interest, as taught by Azgin in the node of McCarthy and Westphal, so in an ICN network, a router includes a forwarding information base (FIB), when an interest packet that carries a name for a content object of interest is received, an interface corresponding to the name is determined based on the FIB to forward the interest packet out of the router, see Azgin par002.

As per claim 10.   McCarthy and Westphal disclose the node of claim 1.
          McCarthy and Westphal do not explicitly disclose wherein each entry of the PIT comprises information on the tag of a received interest packet and its receiving interface.
          Azgin however discloses wherein each entry of the PIT comprises information on the tag of a received interest packet and its receiving interface. (Azgin, par0052 teaches the network node N3 receives the interest packet II1 via an incoming interface N1-N3 of the network node N3 and detects the indicator for routing look-ahead in the interest packet M. …..The network node N3 updates (or adds) an entry in a pending interest table (PIT) with the same name as the name “/d/e/f/g/h/i/l/” in the interest packet II1, and the entry is referred to as entry N3-PIT-2 as shown by 250 in FIG. 2. The network node N3 marks the entry N3-PIT-2 for recipient of the request of routing look-ahead (e.g., sets the FIB look-ahead indicator field to “2”), and includes FIB matching entry information of the entry N3-FIB-LPM-2, such as a match length, an identifier of the outgoing interface, and the like in the entry N3-PIT-2. The network node N3 forwards an interest packet I12, as shown by 260 in FIG. 2, (e.g., same as the interest packet II1) via the outgoing interface that is connected to the network node N6).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein each entry of the PIT comprises information on the tag of a received interest packet and its receiving interface, as taught by Azgin in the node of McCarthy and Westphal, so in an ICN network, a router includes a forwarding information base (FIB), when an interest packet that carries a name for a content object of interest is received, an interface corresponding to the name is determined based on the FIB to forward the interest packet out of the router, see Azgin par002.

As per claim 11.   McCarthy and Westphal disclose the node of claim 3.
          McCarthy and Westphal do not explicitly disclose wherein the FIB comprises a network name FIB and a data name prefix FIB.
          Azgin however discloses wherein the FIB comprises a network name FIB and a data name prefix FIB. (Azgin, par0087-88 teaches a S550, another interest packet is received. In an example, when the network node N1 receives the interest packet III0 with the name “/d/e/f/g/h/i/m/”. At S555, FIB lookup is performed. In an example, the network node N1 looks up the FIB, and determines that the entry N1-FIB-LPM-2 [network name FIB] has LPM to the name “/d/e/f/g/h/i/m/” [data name prefix FIB]).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the FIB comprises a network name FIB and a data name prefix FIB, as taught by Azgin in the node of McCarthy and Westphal, so in an ICN network, a router includes a forwarding information base (FIB), when an interest packet that carries a name for a content object of interest is received, an interface corresponding to the name is determined based on the FIB to forward the interest packet out of the router, see Azgin par002.

As per claim 12.   McCarthy, Westphal and Azgin disclose the node of claim 11.
          McCarthy and Westphal do not explicitly disclose wherein, when a received interest packet is a transit interest packet, the processor forwards the packet through the network name FIB lookup.
          Azgin however discloses wherein, when a received interest packet is a transit interest packet, the processor forwards the packet through the network name FIB lookup. (Azgin, par0052 teaches the network node N3 receives the interest packet II1 via an incoming interface N1-N3 of the network node N3 and detects the indicator for routing look-ahead in the interest packet M. The network node N3 looks up the FIB, and determines an entry with a LPM to the name “/d/e/f/g/h/i/l/” in the interest packet M. The entry for “/d/e/f/” in the FIB of the network node N3 has LPM to the name “/d/e/f/g/h/i/l/” and is referred to as entry N3-FIB-LPM-2 as shown by 360 in FIG. 3. The entry N3-FIB-LPM-2 is indicative of an outgoing interface N3-N6 that is connected to the network node N6. The network node N3 updates (or adds) an entry in a pending interest table (PIT) with the same name as the name “/d/e/f/g/h/i/l/” in the interest packet II1, and the entry is referred to as entry N3-PIT-2 as shown by 250 in FIG. 2. The network node N3 marks the entry N3-PIT-2 for recipient of the request of routing look-ahead (e.g., sets the FIB look-ahead indicator field to “2”), and includes FIB matching entry information of the entry N3-FIB-LPM-2, such as a match length, an identifier of the outgoing interface, and the like in the entry N3-PIT-2. The network node N3 forwards an interest packet I12, as shown by 260 in FIG. 2, (e.g., same as the interest packet II1) via the outgoing interface that is connected to the network node N6).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein, when a received interest packet is a transit interest packet, the processor forwards the packet through the network name FIB lookup, as taught by Azgin in the node of McCarthy and Westphal, so in an ICN network, a router includes a forwarding information base (FIB), when an interest packet that carries a name for a content object of interest is received, an interface corresponding to the name is determined based on the FIB to forward the interest packet out of the router, see Azgin par002.

As per claim 13.   McCarthy, Westphal and Azgin disclose the node of claim 11.

          Azgin however discloses wherein, when a received interest packet is a local interest packet, the processor performs packet forwarding through the data name prefix FIB lookup. (Azgin, par0079-82 teaches at S510, FIB lookup is performed. In an example, the network node N1 looks up the FIB, and determines an entry with a longest prefix match (LPM) to the name “/d/e/f/g/h/i/l/”. The entry for “/d/e/f/g/” in the FIB of the network node N1 has LPM to the name “/d/e/f/g/h/i/l/” and is referred to as entry N1-FIB-LPM-2. The entry N1-FIB-LPM-2 is indicative of an outgoing interface N1-N3 that is connected to the network node N3. At S515, an entry in PIT is added or updated. For example, the network node N1 updates (or adds) an entry in a pending interest table (PIT) with matching name to the name “/d/e/f/g/h/i/l/” in the interest packet II0, and the entry is referred to as entry N1-PIT-2 as shown by 230 in FIG. 2. For example, the network node N1 marks the entry N1-PIT-2 for indicating a start point of the request of routing look-ahead. At S520, an indicator for a request of routing look-ahead is added in the interest packet. In an example, the network node N1 includes an indicator for routing look-ahead in the interest packet II0 to generate an interest packet II1 as shown by 240.
[0082]
At S525, the updated interest packet is forwarded. In an example, the network node N1 sends the interest packet II1 via the outgoing interface that is connected to the network node N3.]).


As per claim 17.   McCarthy and Westphal disclose the node of claim 1.
          McCarthy and Westphal do not explicitly disclose wherein, when the received packet is a data packet not comprising an output tag, the processor looks up PIT for the matching PIT entry with a data name of the data packet, and wherein, when the lookup is successful, the processor adds a tag of the matching interest packet to the data packet and forwards the packet based on information on an interface in which the interest packet is received.
          Azgin however discloses wherein, when the received packet is a data packet not comprising an output tag, (Azgin, par0052 teaches the network node N8 removes the indicator for routing look-ahead from the interest packet I3 to generate an interest packet I4, and forwards the interest packet I4 via the outgoing interface. It is noted that when sharing in-domain information is allowed, the network node N8 can keep the request for routing look-ahead and forward the interest packet I3.The network node N8 receives a data packet D0 in response to the interest packet I4)
the processor looks up PIT for the matching PIT entry with a data name of the data packet, and (Azgin, par0084 teaches at S535, the PIT is searched based on the name in the data packet. In an example, the network nodes N1 looks up the PIT to find the entry N1-PIT-2 with the matching name to the name “/d/e/f/g/h/i/l/” in the data packet DD3. The entry N1-PIT-2 is indicative of an incoming interface NO-N1 for the interest packet II0. The entry N1-PIT-2 is marked at S515 for the start point of the request of routing look-ahead).
wherein, when the lookup is successful, the processor adds a tag of the matching interest packet to the data packet and forwards the packet based on information on an interface in which the interest packet is received. (Azgin, par0045 teaches he network node N4 receives the data packet D1 in response to the interest packet I3. The network node N4 looks up the PIT to find the entry N4-PIT-1 with the matching name to the name “/a/b/c/” in the data packet D1. The entry N4-PIT-1 in the PIT is indicative of an incoming interface for the interest packet I2 that is connected to, for example, the network node N2. The entry N4-PIT-1 is marked previously for the recipient of the request of routing look-ahead, and includes the FIB matching entry information, such as the match length, the identifier of the outgoing interface for the interest packet I3 according to the entry N4-FIB-LPM-1. The network node N4 adds the FIB matching entry information in the data packet D1 to generate a data packet D2. Then, the network node N4 sends the data packet D2 to the network node N2 via the incoming interface for the interest packet I2.).

Conclusion
The prior art made of record and not relied upon is considered pertinent are -
• Ravindran et al. (US20160212066A1) – Related art in the area of a network element (NE) comprising a receiver configured to receive a flow configuration message from a network controller via an information centric network (ICN).
• Garcia-Luna-Aceves (US10333840B2) – Related art in the area of a system for content exchange in an information-centric network (ICN) where a first node in the ICN receives an interest for a piece of content from a second node, the interest indicates a name of the piece of content and an incoming identifier assigned to the interest by the second node.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on (571) 272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.M./Examiner, Art Unit 2442                                                                                                                                                                                                        
/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442